DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is responsive to the communication filed 05/24/2019. Claims 1-27 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/23/2019.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Priority
Applicant’s claim for the benefit of a prior-filed application (PRO 62/683102) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: the numeral “242” is labelled to refer a pole support in Fig.1, should apparently be --142-- (see paragraph [0014], which recites “a conventional pole support 142”). 


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.


The abstract of the disclosure is objected to because a phrase “Disclosed is” (line 1 should apparently be avoided as such a phrase can be implied.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9, 13-18, 22-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 4, the claim recites “standardized tubing” (lines 1-2) that renders claim indefinite because it is not clear what the claim scope by using “standardized,” i.e., what may be construed as a standardized material for a blood sampling tubing may change over time, so one cannot be certain as to which standardized tubing material the claim refers. In light of the specification, the examiner interprets the claim limitation as the flexible tubing is made of common material for medical use (e.g., polyvinyl chloride).
Claims 5-6 are rejected for failing to cure the deficiency from their respective parent claim by dependency, respectively.

The terms “relatively low” (lines 1-2), “relatively flexible” (line 2), "significantly higher" (line 3), “relatively rigid” (line 3) in claim 7 are relative terms which render the claim indefinite.  The term “relatively low”, “relatively flexible”, "significantly higher", “relatively rigid” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purpose of examination, the examiner interprets the limitations as –low--, --flexible--, --higher--, --rigid--, respectively. 
Claims 8-9 are rejected for failing to cure the deficiency from their respective parent claim by dependency, respectively.
	Regarding claim 8, the limitation “relatively flexible” (lines 1-2) renders the claim indefinite as explained above.
Regarding claim 9, the limitation “relatively rigid” (line 1) renders the claim indefinite as explained above.

Regarding claim 13, the claim recites “standardized tubing” (line 2) that renders claim indefinite because it is not clear what the claim scope by using “standardized,” i.e., what may be construed as a standardized material for a blood sampling tubing may change over time, so one cannot be certain as to which standardized tubing material the claim refers. In light of the specification, the examiner interprets the claim limitation as the flexible tubing is made of common material for medical use (e.g., polyvinyl chloride).
Claims 14-15 are rejected for failing to cure the deficiency from their respective parent claim by dependency, respectively.
The terms “relatively low” (line 2), “relatively flexible” (line 2), "significantly higher" (line 3), relatively rigid (line 4) in claim 16 are relative terms which render the claim indefinite.  The term “relatively low”, “relatively flexible”, "significantly higher", “relatively rigid” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purpose of examination, the examiner interprets the limitations as –low--, --flexible--, --higher--, --rigid--, respectively. 
Claims 17-18 are rejected for failing to cure the deficiency from their respective parent claim by dependency, respectively.
	Regarding claim 17, the limitation “relatively flexible” (line 2) renders the claim indefinite as explained above.
Regarding claim 18, the limitation “relatively rigid” (line 2) renders the claim indefinite as explained above.

Regarding claim 22, the claim recites “standardized tubing” (lines 1-2) that renders claim indefinite because it is not clear what the claim scope by using “standardized,” i.e., what may be construed as a standardized material for a blood sampling tubing may change over time, so one cannot be certain as to which standardized tubing material the claim refers. In light of the specification, the examiner interprets the claim limitation as the flexible tubing is made of common material for medical use (e.g., polyvinyl chloride).
Claims 23-24 are rejected for failing to cure the deficiency from their respective parent claim by dependency, respectively.
The terms “relatively low” (lines 1-2), “relatively flexible” (line 2), "significantly higher" (line 3), “relatively rigid” (line 3) in claim 25 are relative terms which render the claim indefinite.  The term “relatively low”, “relatively flexible”, "significantly higher", “relatively rigid” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purpose of examination, the examiner interprets the limitations as –low--, --flexible--, --higher--, --rigid--, respectively. 
Claims 26-27 are rejected for failing to cure the deficiency from their respective parent claim by dependency, respectively.
	Regarding claim 26, the limitation “relatively flexible” (lines 1-2) renders the claim indefinite as explained above.
Regarding claim 27, the limitation “relatively rigid” (line 1) renders the claim indefinite as explained above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (US 20070179407A1, hereinafter Gordon) in view of Tsai et al. (US 20140236120 A1, hereinafter Tsai).
Regarding claim 1, Gordon discloses that a tubing system (conduit line with segments 22, 24, 48, Fig. 1) for use in a blood sampling-blood pressure monitoring system (blood sampling system 20) that includes a control valve (control valve 32), a reservoir (reservoir 30) with a plunger (plunger 64), a sampling site (sampling site 60), and a blood pressure transducer (pressure transducer 38) for measuring the blood pressure of a patient (patient P), the tubing system comprising: 
a plurality of flexible tubing sections (tube segments 22, 24) between the patient P and the blood pressure transducer 38 for the blood pressure measurement of the patient ([0066], lines 7-8, “pressure transducer 38 is thus placed in fluid communication with the arterial or venous system of the patient through the conduit line”). However, Gordon fails to disclose that a plurality of rigid tubing sections, wherein the plurality of rigid tubing sections and the flexible tubing sections are interlinked with one another.
	Tsai is analogous prior art and discloses an adjustable stiffness catheter has an inner tube with a plurality of flexible tubing sections (segment 14, Fig. 1B), and a plurality of rigid tubing sections (segment 12, Fig. 1B), wherein the plurality of rigid tubing sections 12 and the flexible tubing sections 14 are interlinked with one another (Fig. 1A-1B shows the segment 12 and 14 are interlinked; [0005], lines 3-4, “spaced regions can be separated by a corresponding plurality of spaced segments having a greater stiffness than the spaced regions”). Tsai further suggests that the catheter comprising the tube to provide a port for insertion of fluids ([0035], lines 1-3). 
Therefore, since both the tubing system of Gordon and Tsai are provided for communication of fluids (blood), it would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention, to modify the device of Gordon, by including a plurality of rigid section, wherein the plurality of rigid tubing sections and the flexible tubing sections are interlinked with one another as taught by Tsai. Since it would provide a plurality of rigid tubing sections to replace parts of a plurality of flexible tubing sections to prevent kinking or collapsing when the tube in used to infuse or suck blood from veins, arteries for long period of time. The interlinked configuration of the flexible and rigid sections allows the tubing system to be curved with desirable radius at flexible tubing sections. 
Regarding claim 2, the rejection of claim 1 is incorporated. Gordon as modified by Tsai discloses the tubing system wherein the plurality of rigid tubing sections and flexible tubing section are interlinked with one another, one after another. Gordon further discloses that the tubing system is connected between the patient P and the sampling site 60 (Fig. 1; [0069], lines 3-4, “to draw blood from the patient P passed the sampling site 60”). 
Regarding claim 3, the rejection of claim 2 is incorporated. Gordon as modified by Tsai discloses the tubing system, as described above in claim 2, fails to explicitly teach that the rigid tubing sections are longer than the flexible tubing sections. However, Tsai further discloses the rigid tubing sections 12 are longer than the flexible tubing sections 14 (Fig. 1B; [0034], lines 3-4, “[T]he length of the segment with higher durometer rating (12) can be greater than, equal to, or less than that of the segment with the lower durometer rating (14)” ).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention, to modify the device of Gordon, by including the rigid tubing sections are longer than the flexible tubing sections as taught by Tsai. Since it would provide a more rigid tubing system with limited flexibility to prevent kinking or collapsing when in used to infuse or suck blood from veins, arteries for long period of time.
Regarding claim 4, the rejection of claim 1 is incorporated. Gordon as modified by Tsai discloses the tubing system, as described above in claim 1 that fails to explicitly teach wherein the flexible tubing section are standardized tubing for blood sampling-blood pressure monitoring system. Tsai further discloses that the flexible tubing section 14 are standardized tubing for blood sampling-blood pressure monitoring system ([0033], lines 1-2, “[S]egment materials can comprise, but are not limited to, FEP, PFA, pebax, polyurethane, nylon, PVC, TPE, polyester”).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention, to modify the device of Gordon, by including the flexible tubing sections that are standardized tubing sections as taught by Tsai. Since it would provide the flexible sections with desired material properties, so it can be curved as necessarily for various setups.
Regarding claim 5, the rejection of claim 4 is incorporated. Gordon as modified by Tsai discloses the tubing system, as described above in claim 4 that fails to explicitly disclose wherein the standardized tubing for the flexible tubing sections is polyvinyl chloride (PVC). However, Tsai further discloses the flexible tubing sections 14 are made of PVC ([0033], lines 1-2, “[S]egment materials can comprise, but are not limited to, FEP, PFA, pebax, polyurethane, nylon, PVC, TPE, polyester”).
	Regarding claim 6, the rejection of claim 4 is incorporated. Gordon as modified by Tsai discloses the tubing system wherein the rigid tubing sections replace parts of the standardized flexible tubing sections of the blood sampling-blood pressure monitoring system, as described above in claim 4 that fails to explicitly teach to improve the pressure signal of blood pressure measurement by the blood pressure transducer. Tsai teaches to increase stiffness of parts of the tube to create rigid tubing sections, and the tube may kink when it is too flexible [0002] (the claim under broadest reasonable interpretation can be interpreted as the rigid tubing sections replace parts of the flexible tubing sections, in order to increase the stiffness along the tube to prevent deformation when it communicates with fluids). A PHOSITA would understand the pressure signal can be improved by utilizing the tube configuration of Tsai.
	Regarding claim 7, the rejection of claim 1 is incorporated. Gordon as modified by Tsai discloses the tubing system, as described above in claim 1 that fails to explicitly teach wherein the flexible tubing sections have a relatively low tensile modulus and are relatively flexible whereas the rigid tubing sections have a significantly higher tensile modulus than the flexible tubing sections and are relatively rigid. However, Tsai further discloses that wherein the flexible tubing sections 14 have a relatively low tensile modulus and are relatively flexible whereas the rigid tubing sections 12 have a significantly higher tensile modulus than the flexible tubing sections and are relatively rigid ([0034], lines 3-4, “[T]he length of the segment with higher durometer rating (12) can be greater than, equal to, or less than that of the segment with the lower durometer rating (14)”).
	Regarding claim 8, the rejection of claim 7 is incorporated. Gordon as modified by Tsai discloses the tubing system, as described above in claim 7 that fails to explicitly teach wherein, the flexible tubing sections are relatively flexible and include at least one of a flexible polymer, a flexible plastic, or a flexible polyvinyl chloride. However, Gordon further discloses that the flexible tubing sections 14 are relatively flexible and include at least one of a flexible polymer, or a flexible polyvinyl chloride ([0033], lines 1-2, “[S]egment materials can comprise, but are not limited to, FEP, PFA, pebax, polyurethane, nylon, PVC, TPE, polyester”)
	Regarding claim 9, the rejection of claim 7 is incorporated. Gordon as modified by Tsai discloses the tubing system, as described above in claim 7 that fails to explicitly teach wherein, the rigid tubing sections are relatively rigid and include at least one of a metal, a glass, a rigid polymer, a rigid plastic, or a rigid polyvinyl chloride. However, Gordon further discloses that the rigid tubing sections are relatively rigid and include at least one of a metal, a rigid polymer, or a rigid polyvinyl chloride ([0033], lines 1-3, “[S]egment materials can comprise, but are not limited to, FEP, PFA, pebax, polyurethane, nylon, PVC, TPE, polyester …Segment reinforcing material may include a metal, nitinol, or specifically stainless steel”).

Regarding claim 10, Gordon discloses that a blood sampling-blood pressure monitoring system (blood sampling system 20) comprising: 
a control valve (control valve 32);
a reservoir (reservoir 30) with a plunger (plunger 64);
a sampling site (sampling site 60);
a blood pressure transducer (pressure transducer 38) for measuring the blood pressure of a patient (patient P), wherein the control valve 32 is coupled to and controls fluid flow to the reservoir 30, the sampling site 60, and the blood pressure transducer 38 (see at least Abstract and Fig. 1); and 
a tubing system (conduit line with segments 22, 24, 48, Fig. 1) including:
a plurality of flexible tubing sections (tube segments 22, 24) between the patient P and the blood pressure transducer 38 for the blood pressure measurement of the patient ([0066], lines 7-8, “pressure transducer 38 is thus placed in fluid communication with the arterial or venous system of the patient through the conduit line”). However, Gordon fails to disclose that a plurality of rigid tubing sections, wherein the plurality of rigid tubing sections and the flexible tubing sections are interlinked with one another.
	Tsai is analogous prior art and discloses an adjustable stiffness catheter has an inner tube with a plurality of flexible tubing sections (segment 14, Fig. 1B), and a plurality of rigid tubing sections (segment 12, Fig. 1B), wherein the plurality of rigid tubing sections 12 and the flexible tubing sections 14 are interlinked with one another (Fig. 1A-1B shows the segment 12 and 14 are interlinked; [0005], lines 3-4, “spaced regions can be separated by a corresponding plurality of spaced segments having a greater stiffness than the spaced regions”). Tsai further suggests that the catheter comprising the tube to provide a port for insertion of fluids ([0035], lines 1-3). 
Therefore, since both the tubing system of Gordon and Tsai are provided for communication of fluids (blood), it would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention, to modify the device of Gordon, by including a plurality of rigid section, wherein the plurality of rigid tubing sections and the flexible tubing sections are interlinked with one another as taught by Tsai. Since it would provide a plurality of rigid tubing sections to replace parts of a plurality of flexible tubing sections to prevent kinking or collapsing when the tube in used to infuse or suck blood from veins, arteries for long period of time. The interlinked configuration of the flexible and rigid sections allows the tubing system to be curved with desirable radius at flexible tubing sections. 
Regarding claim 11, the rejection of claim 10 is incorporated. Gordon as modified by Tsai discloses the blood sampling-blood pressure monitoring system wherein the plurality of rigid tubing sections and flexible tubing section are interlinked with one another, one after another, as described above in claim 10. Gordon further discloses that the tubing system is connected between the patient P and the sampling site 60 (Fig. 1; [0069], lines 3-4, “to draw blood from the patient P passed the sampling site 60”). 
Regarding claim 12, the rejection of claim 11 is incorporated. Gordon as modified by Tsai discloses the blood sampling-blood pressure monitoring system, as described above in claim 11, fails to explicitly teach that the rigid tubing sections are longer than the flexible tubing sections. However, Tsai further discloses the rigid tubing sections 12 are longer than the flexible tubing sections 14 (Fig. 1B; [0034], lines 3-4, “[T]he length of the segment with higher durometer rating (12) can be greater than, equal to, or less than that of the segment with the lower durometer rating (14)” ).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention, to modify the device of Gordon, by including the rigid tubing sections that are longer than the flexible tubing sections as taught by Tsai. Since it would provide a more rigid tubing system with limited flexibility to prevent kinking or collapsing when in used to infuse or suck blood from veins, arteries for long period of time.
Regarding claim 13, the rejection of claim 10 is incorporated. Gordon as modified by Tsai discloses the blood sampling-blood pressure monitoring system, as described above in claim 10 that fails to explicitly teach wherein the flexible tubing section are standardized tubing for blood sampling-blood pressure monitoring system. Tsai further discloses that the flexible tubing section 14 are standardized tubing for blood sampling-blood pressure monitoring system ([0033], lines 1-2, “[S]egment materials can comprise, but are not limited to, FEP, PFA, pebax, polyurethane, nylon, PVC, TPE, polyester”)
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to modify the device of Gordon, by including the flexible tubing section are standardized tubing as taught by Tsai. Since it would provide the flexible sections with desired material properties, such that it can be curved as necessarily for various setups.
Regarding claim 14, the rejection of claim 13 is incorporated. Gordon as modified by Tsai discloses the blood sampling-blood pressure monitoring system, as described above in claim 13 that fails to explicitly disclose wherein the standardized tubing for the flexible tubing sections is polyvinyl chloride (PVC). However, Tsai further discloses the flexible tubing sections 14 are made of PVC ([0033], lines 1-2, “[S]egment materials can comprise, but are not limited to, FEP, PFA, pebax, polyurethane, nylon, PVC, TPE, polyester”).
	Regarding claim 15, the rejection of claim 13 is incorporated. Gordon as modified by Tsai discloses the blood sampling-blood pressure monitoring system wherein the rigid tubing sections replace parts of the standardized flexible tubing sections of the blood sampling-blood pressure monitoring system, as described above in claim 13 that fails to explicitly teach to improve the pressure signal of blood pressure measurement by the blood pressure transducer. Tsai teaches to increase stiffness of parts of the tube to create rigid tubing sections, and the tube may kink when it is too flexible [0002] (the claim under broadest reasonable interpretation can be interpreted as the rigid tubing sections replace parts of the flexible tubing section, in order to increase the stiffness along the tube to prevent deformation when it communicates with fluids). A PHOSITA would understand the pressure signal can be improved by utilizing the tube configuration of Tsai.
	Regarding claim 16, the rejection of claim 10 is incorporated. Gordon as modified by Tsai discloses the tubing system, as described above in claim 10 that fails to explicitly teach wherein the flexible tubing sections have a relatively low tensile modulus and are relatively flexible whereas the rigid tubing sections have a significantly higher tensile modulus than the flexible tubing sections and are relatively rigid. However, Tsai further discloses that wherein the flexible tubing sections 14 have a relatively low tensile modulus and are relatively flexible whereas the rigid tubing sections 12 have a significantly higher tensile modulus than the flexible tubing sections and are relatively rigid ([0034], lines 3-4, “[T]he length of the segment with higher durometer rating (12) can be greater than, equal to, or less than that of the segment with the lower durometer rating (14)”).
	Regarding claim 17, the rejection of claim 16 is incorporated. Gordon as modified by Tsai discloses the tubing system, as described above in claim 16 that fails to explicitly teach wherein, the flexible tubing sections are relatively flexible and include at least one of a flexible polymer, a flexible plastic, or a flexible polyvinyl chloride. However, Gordon further discloses that the flexible tubing sections 14 are relatively flexible and include at least one of a flexible polymer, or a flexible polyvinyl chloride ([0033], lines 1-2, “[S]egment materials can comprise, but are not limited to, FEP, PFA, pebax, polyurethane, nylon, PVC, TPE, polyester”)
	Regarding claim 18, the rejection of claim 16 is incorporated. Gordon as modified by Tsai discloses the tubing system, as described above in claim 16 that fails to explicitly teach wherein, the rigid tubing sections are relatively rigid and include at least one of a metal, a glass, a rigid polymer, a rigid plastic, or a rigid polyvinyl chloride. However, Gordon further discloses that the rigid tubing sections are relatively rigid and include at least one of a metal, a rigid polymer, or a rigid polyvinyl chloride ([0033], lines 1-3, “[S]egment materials can comprise, but are not limited to, FEP, PFA, pebax, polyurethane, nylon, PVC, TPE, polyester …Segment reinforcing material may include a metal, nitinol, or specifically stainless steel”).

Regarding claim 19, Gordon discloses that a method for utilizing a tubing system (conduit line with segments 22, 24, 48, Fig. 1) in a blood sampling-blood pressure monitoring system (blood sampling system 20) that includes a control valve (control valve 32), a reservoir (reservoir 30) with a plunger (plunger 64), a sampling site (sampling site 60), and a blood pressure transducer (pressure transducer 38) for measuring the blood pressure of a patient (patient P), the method comprising: 
Connecting a plurality of flexible tubing sections (tube segments 22, 24) between the patient P and the blood pressure transducer 38 for the blood pressure measurement of the patient ([0066], lines 7-8, “pressure transducer 38 is thus placed in fluid communication with the arterial or venous system of the patient through the conduit line”). However, Gordon fails to disclose to connect a plurality of flexible tubing sections to a plurality of rigid tubing sections in such a manner that the plurality of rigid tubing sections and the flexible tubing sections are interlinked with one another.
	Tsai is analogous prior art and discloses an adjustable stiffness catheter has an inner tube to connect a plurality of flexible tubing sections (segment 14, Fig. 1B) to a plurality of rigid tubing sections (segment 12, Fig. 1B) in such a manner that the plurality of rigid tubing sections 12 and the flexible tubing sections 14 are interlinked with one another (Fig. 1A-1B shows the segment 12 and 14 are interlinked; [0005], lines 3-4, “spaced regions can be separated by a corresponding plurality of spaced segments having a greater stiffness than the spaced regions”). Tsai further suggests that the catheter comprising the tube to provide a port for insertion of fluids ([0035], lines 1-3). 
Therefore, since both the tubing system of Gordon and Tsai are provided for communication of fluids (blood), it would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention, to modify the method of Gordon, by connecting a plurality of rigid section to a plurality of rigid tubing section, so the plurality of rigid tubing sections and the flexible tubing sections are interlinked with one another as taught by Tsai. Since it would provide a plurality of rigid tubing sections to link a plurality of flexible tubing sections to form a long tubing system. The rigid tubing sections can prevent kinking or collapsing when the tube in used to infuse or suck blood from veins, arteries for long period of time. The interlinked configuration of the flexible and rigid sections allows the tubing system to be curved with desirable radius at any flexible tubing sections. 
Regarding claim 20, the rejection of claim 19 is incorporated. Gordon as modified by Tsai discloses the method wherein the plurality of rigid tubing sections and flexible tubing section are interlinked with one another, one after another. Gordon further discloses that the method to connect the patient P and the sampling site 60 (Fig. 1; [0069], lines 3-4, “to draw blood from the patient P passed the sampling site 60”) by the tubing system. 
Regarding claim 21, the rejection of claim 20 is incorporated. Gordon as modified by Tsai discloses the method, as described above in claim 20, fails to explicitly teach that the rigid tubing sections are longer than the flexible tubing sections. However, Tsai further discloses the rigid tubing sections 12 are longer than the flexible tubing sections 14 (Fig. 1B; [0034], lines 3-4, “[T]he length of the segment with higher durometer rating (12) can be greater than, equal to, or less than that of the segment with the lower durometer rating (14)” ).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention, to modify the method of Gordon, by including the rigid tubing sections are longer than the flexible tubing sections as taught by Tsai. Since it would provide a more rigid tubing system with limited flexibility to prevent kinking or collapsing when in used to infuse or suck blood from veins, arteries for long period of time.
Regarding claim 22, the rejection of claim 19 is incorporated. Gordon as modified by Tsai discloses the method, as described above in claim 19 that fails to explicitly teach wherein the flexible tubing section are standardized tubing for blood sampling-blood pressure monitoring system. Tsai further discloses that the flexible tubing section 14 are standardized tubing for blood sampling-blood pressure monitoring system ([0033], lines 1-2, “[S]egment materials can comprise, but are not limited to, FEP, PFA, pebax, polyurethane, nylon, PVC, TPE, polyester”)
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention, to modify the method of Gordon, by including the flexible tubing section are standardized tubing as taught by Tsai. Since it would provide the flexible sections with desired material properties, so it can be curved as necessarily for various setups.
Regarding claim 23, the rejection of claim 22 is incorporated. Gordon as modified by Tsai discloses the method, as described above in claim 22 that fails to explicitly disclose wherein the standardized tubing for the flexible tubing sections is polyvinyl chloride (PVC). However, Tsai further discloses the flexible tubing sections 14 are made of PVC ([0033], lines 1-2, “[S]egment materials can comprise, but are not limited to, FEP, PFA, pebax, polyurethane, nylon, PVC, TPE, polyester”).
	Regarding claim 24, the rejection of claim 22 is incorporated. Gordon as modified by Tsai discloses the method wherein the rigid tubing sections replace parts of the standardized flexible tubing sections of the blood sampling-blood pressure monitoring system, as described above in claim 22 that fails to explicitly teach to improve the pressure signal of blood pressure measurement by the blood pressure transducer. Tsai teaches to increase stiffness of parts of the tube to create rigid tubing sections, and the tube may kink when it is too flexible [0002] (the claim under broadest reasonable interpretation can be interpreted as the rigid tubing sections replace parts of the flexible tubing sections, in order to increase the stiffness along the tube to prevent deformation when it communicates with fluids). A PHOSITA would understand the pressure signal can be improved by utilizing the tube configuration of Tsai.
	Regarding claim 25, the rejection of claim 19 is incorporated. Gordon as modified by Tsai discloses the method, as described above in claim 19 that fails to explicitly teach wherein the flexible tubing sections have a relatively low tensile modulus and are relatively flexible whereas the rigid tubing sections have a significantly higher tensile modulus than the flexible tubing sections and are relatively rigid. However, Tsai further discloses that wherein the flexible tubing sections 14 have a relatively low tensile modulus and are relatively flexible whereas the rigid tubing sections 12 have a significantly higher tensile modulus than the flexible tubing sections and are relatively rigid ([0034], lines 3-4, “[T]he length of the segment with higher durometer rating (12) can be greater than, equal to, or less than that of the segment with the lower durometer rating (14)”).
	Regarding claim 26, the rejection of claim 25 is incorporated. Gordon as modified by Tsai discloses the method, as described above in claim 25 that fails to explicitly teach wherein, the flexible tubing sections are relatively flexible and include at least one of a flexible polymer, a flexible plastic, or a flexible polyvinyl chloride. However, Gordon further discloses that the flexible tubing sections 14 are relatively flexible and include at least one of a flexible polymer, or a flexible polyvinyl chloride ([0033], lines 1-2, “[S]egment materials can comprise, but are not limited to, FEP, PFA, pebax, polyurethane, nylon, PVC, TPE, polyester”)
	Regarding claim 27, the rejection of claim 25 is incorporated. Gordon as modified by Tsai discloses the method, as described above in claim 25 that fails to explicitly teach wherein, the rigid tubing sections are relatively rigid and include at least one of a metal, a glass, a rigid polymer, a rigid plastic, or a rigid polyvinyl chloride. However, Gordon further discloses that the rigid tubing sections are relatively rigid and include at least one of a metal, a rigid polymer, or a rigid polyvinyl chloride ([0033], lines 1-3, “[S]egment materials can comprise, but are not limited to, FEP, PFA, pebax, polyurethane, nylon, PVC, TPE, polyester …Segment reinforcing material may include a metal, nitinol, or specifically stainless steel”).


Disclosure of Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

LeVeen et al. (US 4662404 A) discloses a flexible tubing system comprising a plurality of flexible sections and a plurality of rigid sections, wherein the rigid sections are longer than flexible sections to produce a more rigid tubing system with limited flexibility, such the tube is collapse proof from external pressure (e.g., compress by other equipment or patient). 
Kaldany (US 5222949A) discloses a flexible, noncollapsible catheter tube with hard and soft regions made of biocompatible material. The ratio of length of the hard and soft regions can be adjusted in according with the specific application.
Sung et al. (US 20140031788 A1) discloses exoskeletal devices or sleeves that are rigid, pre-shaped, and snappably or slidably affixed to a delivery tube in any location of the tube to prevent sliding under stresses when pushed against tissue. 
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUAN CAI ZOU whose telephone number is (571)272-2289.  The examiner can normally be reached on Mon-Fri 8:00 -17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 517-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.Z./Examiner, Art Unit 3791                                                                                                                                                                                                        







/RENE T TOWA/Primary Examiner, Art Unit 3791